DETAILED ACTION
This non-final action is in response to application filed on August 24, 2021. In this application, claims 1-20 are pending, with claims 1, 6 and 7 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority to JP2019-033254 under 35 U.S.C. 119 (a)-(d) filed on 02/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a store configured to…”, “a classifier configured to…”, “a detector configured…” in claim 1 and “a notifier configured to …” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, paragraph 15 of the examining application shows that the storage unit is a storage device such as a hard disk drive (HDD), a solid state drive (SSD), or an optical disc; and paragraph 21 also shows that the control unit includes the classification unit, a detection unit and a notification unit wherein control unit is, for example, an electronic circuit such as a central processing unit (CPU) or a micro processing unit (MPU), or an integrated circuit such as an application specific integrated circuit (ASIC) or a field programmable gate array (FPGA).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2012/0166879, Pub. Date Jun. 28, 2012).
As per claim 1, Watanabe discloses an anomaly detection apparatus (Watanabe Fig. 3, failure detection apparatus 10), comprising:
a store (Watanabe Fig. 3, the message category dictionary storage part 14) configured to store dictionary information (Watanabe Fig. 7, schematic diagram illustrating an example of a configuration of the message category dictionary storage part 14) in which a partial character string of a message representing a type of a message included in a text log output from a system and an ID set for the type of the message are associated with each other (Watanabe Fig. 7 and Para. [0051], the message category dictionary storage part 14 retains message type IDs in correspondence with message character strings; Watanabe Fig. 1, Data Process System 1-2 and Para. [0025], The failure detection apparatus 10 detects the possibility of a failure occurring in the data process system 1 or the data process system 2 by monitoring messages output from the data process system 1 or the data process system 2);
a classifier configured to, when the message included in the text log output from the system is acquired (Watanabe Fig. 12 and Para. [0074], In Step S301, the failure detection part 18 receives an operation message from the data process system), refer to the dictionary information stored in the store (Watanabe Fig. 12 and Para. [0077], the failure detection part 18 determines the type of the target operation message by using the message category dictionary storage part 14), classify the message included in the text log by the type (per paragraph 30 of the examining application, classifying the message is by comparing the word sequence of each template in the dictionary information 14b with a message of a text log; Watanabe Para. [0077], The failure detection part 18 records the obtained message type ID in association with the target operation message to the memory device 103. The process performed in Step S104 of the message pattern learning operation of FIG. 4 may be performed in Step S303; Watanabe Para. [0051], As illustrated in FIG. 7, the message category dictionary storage part 14 retains message type IDs in correspondence with message character strings. In Step S104, the message pattern learning part 13 searches for a message character string that is similar to or identical to the value in the message character string field of the target message by using a character string clustering method), and assign the ID to the message that has been classified (Watanabe Para. [0051], The message pattern learning part 13 obtains a message type ID corresponding to the searched message character string from the message category dictionary storage part 14; Watanabe Fig. 12 and Para. [0077], The failure detection part 18 records the obtained message type ID in association with the target operation message to the memory device 103; Watanabe Para. [0051], In a case where a character string that is similar or identical (matching) to the value of the message character string field of the target message is not found in the search … In this case, the message pattern learning part 13 records the value of the message character string field of the target message as a message character string corresponding to a new type. When recording the value of the message character string field of the target message, a new message type ID is assigned to the message character string to be recorded in correspondence with a new type); and
a detector configured to detect an anomaly based on the ID assigned to the message by the classifier (Watanabe Fig. 12 and Para. [0078-0080], the failure detection part 18 generates a message pattern (group of message type IDs) corresponding to a group of operation messages … the failure detection part 18 executes a message pattern matching process (Step S305). That is, the failure detection part 18 searches a learning pattern that matches the target operation message pattern from the message pattern dictionary storage part 15 … the failure detection part 18 outputs information pertaining to a failure incident associated to the found learning pattern (Step S307)).

Claim 6 is a method claim reciting similar subject matters to those recited in the apparatus claim 1, and is rejected under similar rationales.

Claim 7 is a computer-readable non-transitory recording medium claim reciting similar subject matters to those recited in the apparatus claim 1, and is rejected under similar rationales. Watanabe also discloses a computer-readable non-transitory recording medium storing a computer-executable program for anomaly detection that when executed by a processor cause the computer-executable program to (Watanabe Para. [0005], there is provided a computer-readable recording medium on which a program for causing a computer to perform a data process method is recorded)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0166879, Pub. Date Jun. 28, 2012), in view of Nijim et al. (US 10,963,333, Filed Aug. 21, 2018).
As per claim 2, Watanabe discloses the anomaly detection apparatus according to claim 1, as set forth above, Watanabe also discloses types of messages for which a corresponding type of the message is not present in the dictionary information of the store (Watanabe Para. [0051], The message pattern learning part 13 obtains a message type ID corresponding to the searched message character string from the message category dictionary storage part 14 … In a case where a character string that is similar or identical (matching) to the value of the message character string field of the target message is not found in the search … In this case, the message pattern learning part 13 records the value of the message character string field of the target message as a message character string corresponding to a new type. When recording the value of the message character string field of the target message, a new message type ID is assigned to the message character string to be recorded in correspondence with a new type; Watanabe Fig. 12 and Para. [0077], The failure detection part 18 records the obtained message type ID in association with the target operation message to the memory device 103).
Watanabe does not explicitly disclose: 
wherein the detector is configured to detect an anomaly when, among a plurality of the messages classified by the classifier, the number of types of messages exceeds a predetermined threshold.
Nijim teaches:
the detector is configured to detect an anomaly when, among a plurality of the messages classified by the classifier, the number of types of messages exceeds a predetermined threshold (Nijim col. 10, lines 8-14, the on-device self-healing engine 212 may include functionality to evaluate one or more self-check rules for determining whether a certain event type (e.g., an event associated with the event log service shutting down) has occurred and if so, whether the number of occurrences of the event type meets or exceeds a predetermined threshold indicative of an issue).
Notes: Watanabe Fig. 12 and paragraphs 51&71 teach types of messages for which a corresponding type of the message is not present in the dictionary information of the store. Nijim col. 10, lines 8-14 teach detecting an anomaly when the number of types of messages exceeds a predetermined threshold.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Watanabe in view of Nijim for the detector is configured to detect an anomaly when, among a plurality of the messages classified by the classifier, the number of types of messages for which a corresponding type of the message is not present in the dictionary information of the store exceeds a predetermined threshold.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying issues (Nijim col. 10, line 6).

Claim 13 is method claims reciting similar subject matters to those recited in the apparatus claim 2, and is rejected under similar rationales.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0166879, Pub. Date Jun. 28, 2012), in view of Scarpelli et al. (US 2018/0219723, Pub. Date Aug. 2, 2018).
As per claim 3, Watanabe discloses the anomaly detection apparatus according to claim 1, as set forth above, Watanabe does not explicitly disclose wherein the detector is configured to:
aggregate, for the ID, a frequency at which the ID is assigned to a message per unit time from a result of classification of the message by the classifier, 
compare a frequency per any unit time with a frequency per another unit time, and 
detect a level of anomaly for the ID per each unit time.
Scarpelli teaches:
aggregate, for the ID, a frequency at which the ID is assigned to a message per unit time (Scarpelli Fig. 5 and Para. [0043], an example 500 of condensed or aggregated message patterns [ID] (e.g., the condensed or aggregated message patterns of FIG. 4), which have been assigned anomaly scores by computer system 140 based on message pattern counts (log message counts); Scarpelli Para. [0059], The count may provide a measure of the frequency of occurrence of the matching log messages within a time interval (e.g., tl-t2). This frequency may be used by computer system 140 later on for detecting anomalous log messages in machine-generated messages 120) from a result of classification of the message by the classifier (Scarpelli Para. [0039], the raw messages of FIG. 2 being condensed or aggregated into message patterns 401, 402, 403, 404, 405, 403, 404 and 405; Scarpelli Fig. 2, raw messages 132 can be log/even data messages),  
compare a frequency per any unit time with a frequency per another unit time (Scarpelli Para. [0067-0068], Method 1000 may include determining in how many time intervals the message pattern has occurred (1020). If the message pattern rarely occurs (e.g., occurs in 2 or less time intervals), method 1010 may include, at 1030, assigning an anomaly score to the message pattern), and 
detect a level of anomaly for the ID per each unit time (Scarpelli Fig. 5 and Para. [0043], an example 500 of condensed or aggregated message patterns [ID] (e.g., the condensed or aggregated message patterns of FIG. 4), which have been assigned anomaly scores by computer system 140 based on message pattern counts (log message counts); Scarpelli Para. [0059], The count may provide a measure of the frequency of occurrence of the matching log messages within a time interval (e.g., tl-t2). This frequency may be used by computer system 140 later on for detecting anomalous log messages in machine-generated messages 120).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watanabe in view of Scarpelli for aggregating, for the ID, a frequency at which the ID is assigned to a message per unit time from a result of classification of the message by the classifier, comparing a frequency per any unit time with a frequency per another unit time, and detecting a level of anomaly for the ID per each unit time.
One of ordinary skill in the art would have been motived because it offers the advantage of detecting anomalous log messages (Scarpelli Para. [0059]).

Claim 14 is method claims reciting similar subject matters to those recited in the apparatus claim 3, and is rejected under similar rationales.

Claims 4, 8, 10, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0166879, Pub. Date Jun. 28, 2012), in view of Minegishi et al. (US 2013/0238319, Pub. Date Sep. 12, 2013).
As per claim 4, Watanabe discloses the anomaly detection apparatus according to claim 1, as set forth above, Watanabe also discloses wherein the classifier unit is configured to 
divide the message, extract a group of words, and classify each word into a parameter or a non-parameter according to a character type (see Watanabe Fig. 5 and Para. [0071], In Step S201, the element type determination part 16 divides the target message into units of fields; Watanabe Fig. 5, message is divided by Time Field, Host Name Filed, Process Name Field and Message Character String Field. Watanabe Para. [0044], The time field is a field (item) including a character string indicating the time that a message is output … The message character string field [character string including in character string filed corresponding to a non-parameter] is a field including a character string indicating a message that is output), and 
assign, when there is a type that matches the word in a portion classified as the non- parameter in a group of types in the dictionary information stored in the store, an ID corresponding to the type to the message (Watanabe Para. [0051], the message pattern learning part 13 searches for a message character string [non-parameter] that is similar to or identical to the value in the message character string field of the target message by using a character string clustering method. The message pattern learning part 13 obtains a message type ID corresponding to the searched message character string from the message category dictionary storage part 14), and assign, when there is no type that matches the word in the portion classified as the non-parameter in the group of types in the dictionary information, a new ID to the message (Watanabe Para. [0051], In a case where a character string [non-parameter] that is similar or identical (matching) to the value of the message character string field of the target message is not found in the search … In this case, the message pattern learning part 13 records the value of the message character string field of the target message as a message character string corresponding to a new type. When recording the value of the message character string field of the target message, a new message type ID is assigned to the message character string to be recorded in correspondence with a new type).
Watanabe does not explicitly disclose:
divide the message, by a predetermined delimiter.
Minegishi teaches:
divide the message, by a predetermined delimiter (Minegishi Para. [0097], (Step S13) The filter generation unit 179 divides the message definitions obtained after eliminating the variables, into a plurality of words using a predetermined delimiter. The delimiter may be a space, period, comma, colon, semicolon, etc., for example; Minegishi Fig. 9 and Para. [0098], (Step S14) The filter generation unit 179 calculates the number of appearances of each word obtained at step S13).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Watanabe in view of Minegishi for dividing the message, by a predetermined delimiter.
One of ordinary skill in the art would have been motived because it offers the advantage of improving the accuracy of determining the importance level of a message (Minegishi Para. [0128]).

Claims 8 and 10 are apparatus claims reciting similar subject matters to those recited in the apparatus claim 4, and is rejected under similar rationales.

Claims 15, 17 and 19 are method claims reciting similar subject matters to those recited in the apparatus claim 4, and is rejected under similar rationales.
Claims 5, 9, 11-12, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0166879, Pub. Date Jun. 28, 2012), in view of Suzuki et al. (US 2012/0210176, Pub. Date Aug. 16, 2012).
As per claim 5, Watanabe discloses the anomaly detection apparatus according to claim 1, as set forth above, Watanabe also discloses the message including the ID assigned by the classifier (Watanabe Para. [0051], In a case where a character string that is similar or identical (matching) to the value of the message character string field of the target message is not found in the search … In this case, the message pattern learning part 13 records the value of the message character string field of the target message as a message character string corresponding to a new type. When recording the value of the message character string field of the target message, a new message type ID is assigned to the message character string to be recorded in correspondence with a new type).
Watanabe does not explicitly disclose:
a notifier configured to provide a notification of information regarding the message including the ID assigned.
Suzuki teaches:
a notifier configured to provide a notification of information regarding the message including the ID assigned (Suzuki Para. [0060], A fault/error ID notifying unit 306 notifies a server manager 400 that the hardware error has occurred and of the error ID assigned to the hardware log).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watanabe in view of Suzuki for a notifier configured to provide a notification of information regarding the message including the ID assigned by the classifier. 
One of ordinary skill in the art would have been motived because it offers the advantage of allowing the manger to manage the individual logs in the server monitoring system (see Suzuki Para. [0060]).

Claims 9 and 11-12 are apparatus claims reciting similar subject matters to those recited in the apparatus claim 5, and are rejected under similar rationales.

Claims 16, 18 and 20 are method claims reciting similar subject matters to those recited in the apparatus claim 5, and are rejected under similar rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takagi (US 8,332,503) Message Abnormality Automatic Detection Device, Method And Program;
Puri et al. (US 2016/0371489) Event Anomaly Analysis And Prediction;
Togawa (US 2018/0046529) Log Analysis System, Log Analysis Method And Program Recording Medium;
Ajiro (US 2018/0357214) Log Analysis System, Log Analysis Method, And Storage Medium
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487 and email address is vinh.nguyen1@uspto.gov. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453